       Case 1:20-cv-00843-WJ-GBW Document 62 Filed 12/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PETER STROJNIK,

               Plaintiff,                                   No. 1:20-cv-00843-WJ-GBW
                                                            No. 1:20-cv-00875-WJ-GBW
v.                                                          No. 1:20-cv-00938-WJ-GBW
                                                            No. 1:20-cv-00940-WJ-GBW
ALBUQUERQUE BOCA HOTEL, LP                                  No. 1:20-cv-00998-WJ-GBW
D/B/A CROWNE PLAZA                                          No. 1:20-cv-01034-WJ-GBW
ALBUQUERQUE,
                                                            Consolidated
               Defendant.

             MEMORANDUM OPINION AND ORDER CONSOLIDATING CASE

       THIS MATTER comes before the Court sua sponte. Plaintiff filed an action in state court

which was removed to this Court. See Strojnik v. Mehta, No. 1:20-cv-01325-SCY-LF. Strojnik

v. Mehta is very similar to several other cases previously filed by Plaintiff in state court which

have been removed to this Court and consolidated in this action.

       Rule 42 allows the Court to consolidate actions if those actions “involve a common

question of law or fact.” Fed. R. Civ. P. 42(a)(2). Consolidation of Strojnik v. Mehta, No. 1:20-

cv-01325-SCY-LF, with this action will efficiently utilize Court resources by having the same

presiding Judge and same referral Judge handling the seven cases.

       IT IS ORDERED that:

       (i)     Strojnik v. Mehta, No. 1:20-cv-01325-SCY-LF, is consolidated with this case.

       (ii)    The Clerk shall file this Order in Strojnik v. Mehta, No. 1:20-cv-01325-SCY-LF.

       (iii)   All documents for Strojnik v. Mehta, No. 1:20-cv-01325-SCY-LF shall be filed

               only in this case: Strojnik v. Albuquerque Boca Hotel, LP, No. 1:20-cv-00843-WJ-

               GBW.
Case 1:20-cv-00843-WJ-GBW Document 62 Filed 12/22/20 Page 2 of 2




                             ________________________________________
                             WILLIAM P. JOHNSON
                             CHIEF UNITED STATES DISTRICT JUDGE




                               2
